DETAILED ACTION
This Office action responds to the application filed on 07/11/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of the Group II invention in the reply filed on 12/31/2020 is acknowledged.  The applicants indicated that claims 1-15 and 21-25 read on the elected invention. Accordingly, pending in this Office action are claims 1-15 and newly added claims 21-25.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
depositing a silicon germanium layer on the first semiconductor layers after the selectively removing the second semiconductor layers”.  However, as described in the specification at paragraph 0045, germanium is deposited on the first semiconductor layers after selectively removing the second semiconductor layers.
Claim 24 recites “performing an ion implantation process to the second semiconductor layers to introduce germanium therein”.  However, as described in the specification at paragraph 0045, an ion implantation is performed to introduce germanium into the channel layers 266, i.e., first semiconductor layers 204A.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 12, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2019/0067490).

Regarding Claim 8, Yang (see, e.g., Figs. 1-15), teaches a method of semiconductor fabrication, comprising:
104 protruding from a substrate 101, the semiconductor fin 104 including a plurality of first semiconductor layers 120a of a first semiconductor material (i.e., Si, see, e.g., par. 0050) and second semiconductor layers 160a of a second semiconductor material (i.e., SiGe, see, e.g., par. 0050) alternatively stacked, the second semiconductor material (i.e., SiGe) being different from the first semiconductor material (i.e., Si) in composition (see, e.g., Figs. 7-8);
forming a gate stack 128/130a/135 on the semiconductor fin 104 (see, e.g., Fig. 9, par. 0055);
forming a recess in the semiconductor fin 104 within a source/drain (S/D) region adjacent to the gate stack 128/130a/135 (see, e.g., Fig. 11, par. 0058);
performing an etching process to etch both the first and second semiconductor materials such that the semiconductor fin 104 is laterally recessed, resulting in an undercut below the gate stack 128/130a/135 (see, e.g., Fig. 12, par. 0061);
epitaxially growing the first semiconductor material (i.e., Si) to fill in the undercut, thereby forming an extended channel 120/106/107a (see, e.g., Fig. 13, par. 0058); and
growing an epitaxial S/D feature 107b-d in the recess (see, e.g., Fig. 13, pars. 0066-0067).  

Regarding Claim 9, Yang teaches all aspects of claim 8.  Yang (see, e.g., Figs. 1-15), teaches:
170 on the S/D feature 107b-d and the gate stack 128/130a/135 (see, e.g., Fig. 14, par. 0070);
removing the gate stack 128/130a/135, resulting in a gate trench OP (see, e.g., Fig. 14, pars. 0069-0071);4812-6115-3237 v.14
selectively removing the second semiconductor layers 160a through the gate trench OP (see, e.g., Fig. 15, par. 0073); and
depositing gate materials 110/130 to fill in gaps among the first semiconductor layers 120 and the gate trench OP, thereby forming a metal gate stack (see, e.g., Figs. 2, 5, pars. 0076-0077).  

Regarding Claim 12, Yang teaches all aspects of claim 9.  Yang (see, e.g., Figs. 1-15), teaches that the gate materials 110/130 include a metal 130 and a high-k dielectric material 110, and wherein the metal gate stack surrounds the first semiconductor layers 120 (see, e.g., pars. 0038, 0042-043).  

Regarding Claim 21, Yang (see, e.g., Figs. 1-15), teaches a method of semiconductor fabrication, comprising:
forming a semiconductor fin 104 protruding from a substrate 101, the semiconductor fin 104 including a plurality of first semiconductor layers 120a of a first semiconductor material (i.e., Si, see, e.g., par. 0050) and second semiconductor layers 160a of a second semiconductor material (i.e., SiGe, see, e.g., par. 0050) alternatively stacked, the second semiconductor material (i.e., i.e., Si) in composition (see, e.g., Figs. 7-8);
forming a gate structure on the semiconductor fin 104, the gate structure includes a dummy gate stack 128/130a/135 and a gate spacer layer 140 (see, e.g., Fig. 9, par. 0055);
forming a recess in the semiconductor fin 104 within a source/drain (S/D) region adjacent to the gate structure (see, e.g., Fig. 11, par. 0058);
performing an etching process to etch both the first and second semiconductor materials through the recess such that the first and second semiconductor layers 120a/160a are laterally recessed, resulting in an undercut below the gate structure (see, e.g., Fig. 12, par. 0061);
epitaxially growing a third semiconductor material 107a to fill in the undercut, thereby forming an extended channel 120/106/107a (see, e.g., Fig. 13, par. 0058);
growing an epitaxial S/D feature 107b-d in the recess (see, e.g., Fig. 13, pars. 0066-0067);
forming an inter-level dielectric (ILD) layer 170 on the S/D feature 107b-d and the gate structure (see, e.g., Fig. 14, par. 0070);
removing the dummy gate stack 128/130a/135, resulting in a gate trench OP (see, e.g., Fig. 14, pars. 0069-0071);
selectively removing the second semiconductor layers 160 through the gate trench OP such that the first semiconductor layers 120 and the extended channel 120/106/107a are exposed within the gate trench OP (see, e.g., Fig. 15, par. 0073); and
depositing gate materials 110/130 to fill in gaps among the first semiconductor layers 120, thereby forming a metal gate stack wrapping around each of the first semiconductor layers 120 and contacting the extended channel 120/106/107a (see, e.g., Figs. 2, 5, pars. 0076-0077).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0067490) in view of Park (US 2007/0196973).

Regarding Claim 1, Yang (see, e.g., Figs. 1-15), teaches a method of semiconductor fabrication, comprising:
forming a semiconductor fin 104 protruding from a substrate 101, the semiconductor fin 104 including a plurality of first semiconductor layers 120a of a i.e., Si, see, e.g., par. 0050) and second semiconductor layers 160a of a second semiconductor material (i.e., SiGe, see, e.g., par. 0050) alternatively stacked, the second semiconductor material (i.e., SiGe) being different from the first semiconductor material (i.e., Si) in composition (see, e.g., Figs. 7-8);
forming a first gate stack 128/130a/135 on the semiconductor fin 104 (see, e.g., Fig. 9, par. 0055);
forming a recess in the semiconductor fin 104 within a source/drain (S/D) region adjacent to the first gate stack 128/130a/135, a sidewall of the first and second semiconductor layers 120a/160a being exposed within the recess (see, e.g., Fig. 11, par. 0058);
performing an etching process to the semiconductor fin 104, resulting in an undercut below the first gate stack 128/130a/135 (see, e.g., Fig. 12, par. 0061);
epitaxially growing on the sidewall of the semiconductor fin 104 to fill in the undercut (i.e., 106/107a) (see, e.g., Fig. 13, par. 0058);
growing an epitaxial S/D feature 107b-d from the recess (see, e.g., Fig. 13, pars. 0066-0067).  
Yang is silent with respect to the claim limitation of filling the undercut with a semiconductor extended feature of the first semiconductor material.
Park (see, e.g., Figs. 3B, 4A-4S), in similar gate all around transistors to those of Yang, on the other hand, teaches channel layers 44a/44b formed of a first semiconductor material comprising silicon and epitaxially growing on the sidewall of the semiconductor fin 10, a semiconductor extended feature 32 of the first semiconductor material (i.e., Si) 44a and 44b and serving as a bridge linking the source/drain regions 34 to the plurality of channels 44a and 44b.
It would have been obvious to one of ordinary skill in the art at the time of filing to fill the undercut in Yang’s process with a semiconductor extended feature of the first semiconductor material, as taught by Park, to serve as a bridge linking the source/drain regions to the plurality of channels.

Regarding Claim 2, Yang and Park teach all aspects of claim 1.  Yang (see, e.g., Figs. 1-15), teaches that the first semiconductor material 120a includes silicon and the second semiconductor material 160a includes silicon germanium (see, e.g., par. 0050).  

Regarding Claim 3, Yang and Park teach all aspects of claim 1.  Yang (see, e.g., Figs. 1-15), teaches that the performing of the etching process includes an isotropic etching process that evenly etches the first semiconductor material 120a and the second semiconductor material 160a (see, e.g., Fig. 12, par. 0061).  

Regarding Claim 4, Yang and Park teach all aspects of claim 1.  Yang (see, e.g., Figs. 1-15), teaches:
forming an inter-level dielectric (ILD) layer 170 on the S/D feature 107b-d and the gate stack 128/130a/135 (see, e.g., Fig. 14, par. 0070);
removing the firs gate stack 128/130a/135, resulting in a gate trench OP (see, e.g., Fig. 14, pars. 0069-0071); and
110/130 having a metal 130 and a high-k dielectric material 110 in the gate trench OP (see, e.g., Figs. 2, 5, pars. 0076-0077).  

Regarding Claim 5, Yang and Park teach all aspects of claim 4.  Yang (see, e.g., Figs. 1-15), teaches selectively removing the second semiconductor layers 160 through the gate trench OP before the forming of the second gate stack 110/130, wherein the forming of the second gate stack 110/130 includes forming the second gate stack 110/130 surrounding the first semiconductor layers 120 (see, e.g., Figs. 2, 5, pars. 0076-0077).  

Regarding Claim 6, Yang and Park teach all aspects of claim 4.  Park (see, e.g., Figs. 4A-4S), teaches forming a bottom contact etch stop layer (BCESL) prior to the forming of the ILD layer 35 (see, e.g., Fig. 4I, par. 0086).  

Regarding Claim 7, Yang and Park teach all aspects of claim 6.  Yang (see, e.g., Figs. 1-15), teaches that:
the forming of the ILD layer includes depositing a dielectric material 35 on the BCESL, the dielectric material 35 is different from that of the BCESL in composition (see, e.g., Fig. 4I, par. 0086); and
performing a chemical mechanical polishing (CMP) process to the dielectric material 35 (see, e.g., Fig. 4J, par. 0087).

 Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0067490) in view of Zhang (US 2008/0197412).

Regarding Claim 15, Yang teaches all aspects of claim 8.  Yang (see, e.g., Figs. 1-15), teaches that the growing of the epitaxial S/D feature 107b-d includes epitaxially growing one of silicon, silicon germanium and silicon carbide with a first portion 107b of a first doping concentration and a second portion 107c of a second doping concentration on the first portion 107b (see, e.g., pars. 0032-0034).  
Yang is silent with respect to the claim limitation that the second doping concentration is greater than the first doping concentration.
Zhang (see, e.g., Figs. 1-7), on the other hand, teaches source/drain regions comprising multiple layers doped with increased doping concentrations as the layers are added, to reduce the risk of short channel effects while also to obtaining good conductivity (see, e.g., par. 0022).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Yang’s process, multilayer source/drain regions with increased doping concentrations as the layers are added such that the second doping concentration is greater than the first doping concentration, as taught by Zhang, to reduce the risk of short channel effects while also obtaining good conductivity.

Regarding Claim 25, Yang teaches all aspects of claim 21.  Yang (see, e.g., Figs. 1-15), teaches that:
the growing of the epitaxial S/D feature 107b-d includes epitaxially growing one of silicon, silicon germanium and silicon carbide with a first portion 107b of a first doping concentration and a second portion 107c of a second doping concentration on the first portion 107b (see, e.g., pars. 0032-0034);
e.g., pars. 0032, 0050);
the second semiconductor material is silicon germanium (see, e.g., par. 0050);
the performing of the etching process includes performing an isotropic etching process that utilizes HF and/or NH40H as an etchant (see, e.g., Fig. 12, pars. 0061, 0073).
Yang is silent with respect to the claim limitation that the second doping concentration is greater than the first doping concentration.
Zhang (see, e.g., Figs. 1-7), on the other hand, teaches source/drain regions comprising multiple layers doped with increased doping concentrations as the layers are added, to reduce the risk of short channel effects while also to obtaining good conductivity (see, e.g., par. 0022).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Yang’s process, multilayer source/drain regions with increased doping concentrations as the layers are added such that the second doping concentration is greater than the first doping concentration, as taught by Zhang, to reduce the risk of short channel effects while also obtaining good conductivity.

Allowable Subject Matter
Claims 10, 11, 13, 14, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.4812-6115-3237 v.154812-6115-3237 v.16

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814